Citation Nr: 0517942	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain in the 
knees, hips, elbows, shoulders, and the entire spine, due to 
an undiagnosed illness.

3.  Entitlement to service connection for muscle spasms in 
the face, neck, arms, lower back and the legs, due to an 
undiagnosed illness.

4.  Entitlement to service connection for grinding of the 
teeth, due to an undiagnosed illness.

5.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).

7.  Entitlement to an extra-schedular evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to June 
1981, and from January 1991 to July 1991. He served in the 
Southwest Asia theater of operations from January 25, 1991 to 
June 18, 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from three separate rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  Over the course of this appeal, the veteran's claims 
folder has been transferred to the RO in Detroit, Michigan.

The Board first considered the claims on appeal in July 2001.  
The Board denied entitlement to an increased evaluation for 
bilateral hearing loss on a schedular basis, and held that 
referral of consideration of an extraschedular evaluation for 
bilateral hearing loss was warranted.  The Board remanded the 
issues of entitlement to service connection for a skin 
condition, joint pain, muscle spasm and grinding of the 
teeth, as well as the issues of entitlement to an increased 
evaluation for an anxiety disorder and entitlement to a TDIU.  

The veteran's claims folder was returned to the Board for 
appellate consideration without sufficient evidence upon 
which to render a final decision.  In May 2003, the Board 
again remanded the issues of entitlement to service 
connection for a skin condition, joint pain, muscle spasms, 
grinding of the teeth; an increased evaluation for an anxiety 
disorder; and a TDIU for additional development.  

In August 2003, the Director of the Compensation and Pension 
service found that entitlement to an extra-schedular 
evaluation for bilateral hearing loss was not warranted.  

In a February 2005 supplemental statement of the case (SSOC), 
the RO again denied all issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), and its effect on his claims on 
appeal.  

As noted above, in May 2003, the Board remanded the veteran's 
claim to ensure that all duty to notify and duty to assist 
provisions of the VCAA were met.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Although in SSOCs the VA provided the veteran the text of the 
relevant VCAA regulations implementing the statute, VA has 
not sent the veteran any correspondence explaining the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listing the evidence; or asking the 
veteran to submit and authorize the release of additional 
evidence.  Accordingly, the Board finds that the appellant 
has not been afforded all notice required by statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to each of his claims of the impact of 
the notification requirements on the 
claims.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to the claims.

2.  After conducting any additional 
development deemed necessary, to include 
obtaining any additional indicated 
treatment or medical records, the RO 
should readjudicate the veteran's claims 
for entitlement to service connection for 
a skin condition, joint pain, muscle 
spasm and grinding of the teeth; 
entitlement to an increased evaluation 
for an anxiety disorder; entitlement to a 
TDIU; and entitlement to an extra-
schedular evaluation for bilateral 
hearing loss.  If the decision is adverse 
to the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


